Case 2:17-cr-00585-JS Document 19-8 Filed 04/10/19 Page 1 of 39 PageID #: 502




           Exhibit G
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 2
                                                         1 of 39
                                                              38 PageID #: 503
                                                                           39
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 3
                                                         2 of 39
                                                              38 PageID #: 504
                                                                           40
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 4
                                                         3 of 39
                                                              38 PageID #: 505
                                                                           41
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 5
                                                         4 of 39
                                                              38 PageID #: 506
                                                                           42
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 6
                                                         5 of 39
                                                              38 PageID #: 507
                                                                           43
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 7
                                                         6 of 39
                                                              38 PageID #: 508
                                                                           44
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 8
                                                         7 of 39
                                                              38 PageID #: 509
                                                                           45
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 9
                                                         8 of 39
                                                              38 PageID #: 510
                                                                           46
Case
 Case2:17-cr-00585-JS
       1:15-cr-00065-ILGDocument
                          Document
                                 19-8
                                   11 Filed
                                       Filed04/10/19
                                             06/17/15 Page
                                                       Page10
                                                            9 of
                                                              of 38
                                                                 39 PageID
                                                                    PageID #:
                                                                           #: 47
                                                                              511
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 11
                                                         10 of 39
                                                               38 PageID #: 512
                                                                            48
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 12
                                                         11 of 39
                                                               38 PageID #: 513
                                                                            49
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 13
                                                         12 of 39
                                                               38 PageID #: 514
                                                                            50
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 14
                                                         13 of 39
                                                               38 PageID #: 515
                                                                            51
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 15
                                                         14 of 39
                                                               38 PageID #: 516
                                                                            52
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 16
                                                         15 of 39
                                                               38 PageID #: 517
                                                                            53
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 17
                                                         16 of 39
                                                               38 PageID #: 518
                                                                            54
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 18
                                                         17 of 39
                                                               38 PageID #: 519
                                                                            55
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 19
                                                         18 of 39
                                                               38 PageID #: 520
                                                                            56
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 20
                                                         19 of 39
                                                               38 PageID #: 521
                                                                            57
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 21
                                                         20 of 39
                                                               38 PageID #: 522
                                                                            58
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 22
                                                         21 of 39
                                                               38 PageID #: 523
                                                                            59
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 23
                                                         22 of 39
                                                               38 PageID #: 524
                                                                            60
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 24
                                                         23 of 39
                                                               38 PageID #: 525
                                                                            61
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 25
                                                         24 of 39
                                                               38 PageID #: 526
                                                                            62
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 26
                                                         25 of 39
                                                               38 PageID #: 527
                                                                            63
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 27
                                                         26 of 39
                                                               38 PageID #: 528
                                                                            64
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 28
                                                         27 of 39
                                                               38 PageID #: 529
                                                                            65
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 29
                                                         28 of 39
                                                               38 PageID #: 530
                                                                            66
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 30
                                                         29 of 39
                                                               38 PageID #: 531
                                                                            67
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 31
                                                         30 of 39
                                                               38 PageID #: 532
                                                                            68
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 32
                                                         31 of 39
                                                               38 PageID #: 533
                                                                            69
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 33
                                                         32 of 39
                                                               38 PageID #: 534
                                                                            70
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 34
                                                         33 of 39
                                                               38 PageID #: 535
                                                                            71
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 35
                                                         34 of 39
                                                               38 PageID #: 536
                                                                            72
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 36
                                                         35 of 39
                                                               38 PageID #: 537
                                                                            73
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 37
                                                         36 of 39
                                                               38 PageID #: 538
                                                                            74
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 38
                                                         37 of 39
                                                               38 PageID #: 539
                                                                            75
Case
 Case2:17-cr-00585-JS
      1:15-cr-00065-ILGDocument
                        Document19-8
                                  11 Filed 04/10/19
                                           06/17/15 Page 39
                                                         38 of 39
                                                               38 PageID #: 540
                                                                            76
